Citation Nr: 0505181	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-29 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from July 1970 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

It appears that a liberal reading of an October 2003 
statement from a VA treating health care provider may raise 
the issue of a total rating based on individual 
unemployability.  If the veteran or his representative 
desires consideration of that issue they should so indicate 
to the RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the evidence reflects that the veteran's last VA 
examination was in December 2002. The Board notes where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). Given the lapse in time 
since the last VA examination, current findings are required 
prior to adjudication of the claim.  This is especially true 
where, as here, there is some indication that the pathology 
may have increased in severity since the exam.  Here there is 
an October 2003 note suggesting that there is continued 
treatment, and that the veteran may be unemployable.  There 
was also some consideration to finding him incompetent during 
the appeal period.  The records should be obtained and 
further examination is indicated in view of the current 
posture of this case.

As noted, additional VA treatment records seem to exist. As 
the case must be remanded for the foregoing reason, the RO 
should obtain any additional VA treatment records dated since 
October 2003. These records are considered part of the record 
on appeal since they are within VA's constructive possession. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran. If the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.  He should be told 
to submit all evidence that he has as to 
this issue.  38 C.F.R. § 3.159.

2.  The RO should attempt to obtain any 
VA and non-VA records, not already of 
record, pertaining to treatment or 
evaluation for the veteran's PTSD from 
December 2002 to the present.  The 
appellant should be asked to provide 
names, locations, and approximate dates 
of any treatment.  If there was VA 
treatment, the approximate dates of the 
treatment and the location of the 
treatment should be provided as needed.

3.  Thereafter, but whether or not 
records are obtained, the veteran should 
be afforded a VA examination by a 
physician with appropriate expertise to 
determine the current severity of his 
PTSD. The claims folder must be made 
available to the examiner for review, and 
the examiner must note such review in the 
report.  All indicated tests should be 
accomplished and all pertinent findings 
reported in detail.  A Global Assessment 
of Functioning (GAF) score should be 
reported and explained.  Overall daily 
functional impairment should also be 
explained.  

4.  The RO should then readjudicate the 
veteran's claim in light of all pertinent 
evidence and applicable criteria. If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the case 
should be returned to the Board, following 
completion of the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




